369 F.2d 402
UNION BUS LINES, INC., and Bobby Dee Wells, Appellants,v.Andres GALARZA, Individually and on Behalf of His Wife, Genoveva S. Galarza, Appellee.
No. 23518.
United States Court of Appeals Fifth Circuit.
November 29, 1966.

Erich F. Klein, Jr., Dallas, Tex., H. H. Rankin, Jr., McAllen, Tex., Rankin, Kern & Martinez, McAllen, Tex., Lyne, Klein & French, Dallas, Tex., for appellants.
Carl H. Judin, Jr., Judin & Cardenas, McAllen, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
This belated attempt by appellants to oust the jurisdiction of the Federal court by insisting that the appellee's injured wife, a resident of the State of Texas, must be considered a party plaintiff, is based on too tenuous a reliance on the recent amendment to the Texas Married Womens Act, Art. 4618, Rev.Civil Stat.


2
The Judgment is affirmed.